                                                        Case 3:19-cv-00602-LRH-WGC Document 35 Filed 02/20/20 Page 1 of 5




                                                    1   Mark R. Thierman, Nev. Bar No. 8285
                                                        mark@thiermanbuck.com
                                                    2   Joshua D. Buck, Nev. Bar No. 12187
                                                        josh@thiermabuck.com
                                                    3   Leah L. Jones, Nev. Bar No. 13161
                                                        leah@thiermanbuck.com
                                                    4   THIERMAN BUCK LLP
                                                        7287 Lakeside Drive
                                                    5   Reno, Nevada 89511
                                                        Tel. (775) 284-1500
                                                    6   Fax. (775) 703-5027
                                                    7   Attorneys for Defendants
                                                    8
                                                                                     UNITED STATES DISTRICT COURT
                                                    9                                     DISTRICT OF NEVADA
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11   MARLONESHA BECKER, on behalf of                    Case No.: 3:19-cv-00602-LRH-WGC
          (775) 284-1500 Fax (775) 703-5027




                                                        herself and all others similarly situated,
              THIERMAN BUCK LLP




                                                   12                                                      DEFENDANTS’ MOTION TO STRIKE
                 7287 Lakeside Drive




                                                                                                           CONSENT TO SUE FORM:
                   Reno, NV 89511




                                                   13           Plaintiff,                                   1. KIRSTEN DISCIPULO
                                                                                                                BECAUSE SHE SIGNED AN
                                                   14          v.                                               ARBITRATION AGREEMENT
                                                                                                                WITH CLASS AND
                                                   15                                                           COLLECTIVE ACTION
                                                        KAMY KESHMIRI, an individual; JAMY                      WAIVER PROVISION
                                                   16   KESHMIRI, an individual; FANTASY                     2. BROOKLYN DAVENPORT
                                                        GIRLS, LLC. A Nevada limited Liability                  BECAUSE SHE HAS NOT
                                                   17   corporation, DOE MANAGERS 1-3; and                      PERFORMED AT FANTASY
                                                                                                                GIRLS WITHIN THE LAST
                                                   18   DOES 4-100, inclusive,                                  THREE YEARS FROM THE
                                                                                                                FILING OF THE INITIAL
                                                   19          Defendants.                                      COMPLAINT IN THIS
                                                                                                                MATTER
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                     -1-
                                                                             DEFENDANTS’ MOTION TO STRIKE CONSENT TO SUE FORMS OF
                                                                                  KIRSTEN DISCIPULO AND BROOKLYN DAVENPORT
                                                        Case 3:19-cv-00602-LRH-WGC Document 35 Filed 02/20/20 Page 2 of 5




                                                    1          COME NOW Defendants KAMY KESHMIRI, an individual, JAMY KESHMIRI, an
                                                    2   individual, and FANTASY GIRLS, LLC, a Nevada Limited Liability Corporation (hereinafter
                                                    3   referred to collectively as “Defendants”), and pursuant to Federal Rule of Civil Procedure
                                                    4   (“FRCP”) 12(b)(6) and 12(f) move this Court for an Order striking the Consent to Sue form of
                                                    5   Kirsten Discipulo, (ECF No. 32), filed on January 27, 2020 in this case for the same reasons
                                                    6   stated previously in Defendants’ Motion to Dismiss (ECF No. 12). Defendants further move to
                                                    7   strike the consent to sue from Brooklyn Davenport on the grounds that she has not performed at
                                                    8   Fantasy Girls within the last three years from the date of the filing of this lawsuit.
                                                    9                                             ARGUMENT
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          I. Kirsten Discipulo Signed an Arbitration Agreement
                                                   11          Defendants move to strike the Consent to Sue form of Kirsten Discipulo on the same
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12   grounds Defendants moved to dismiss the entire lawsuit. See ECF No. 12. Simply stated, Kirsten
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13   Discipulo cannot become a party plaintiff in any lawsuit against these Defendants arising out of
                                                   14   her independent contractor or alleged employee status at Fantasy Girls because she has executed
                                                   15   an agreement to arbitrate containing a class and/or collective action waiver. See Exhibit A,
                                                   16   attached to the Declaration of Sandy McClelland.
                                                   17          II.     Brooklyn Davenport’s Claims are Time Barred
                                                   18          Even if the Plaintiff could plausibly allege willfulness, which it cannot, three years is the
                                                   19   maximum statute of limitations for suing under the federal Fair Labor Standards Act, 29 U.S.C.
                                                   20   §255 which states:
                                                   21
                                                                       Any action commenced on or after May 14, 1947, to enforce any cause of
                                                   22                  action for unpaid minimum wages, unpaid overtime compensation, or
                                                                       liquidated damages, under the Fair Labor Standards Act of 1938, as
                                                   23                  amended [ 29 U.S.C. 201 et seq.], the Walsh-Healey Act, or the Bacon-
                                                                       Davis Act 1 -
                                                   24
                                                                       (a) if the cause of action accrues on or after May 14, 1947-may be
                                                   25                  commenced within two years after the cause of action accrued, and every
                                                                       such action shall be forever barred unless commenced within two years after
                                                   26                  the cause of action accrued, except that a cause of action arising out of a
                                                                       willful violation may be commenced within three years after the cause of
                                                   27
                                                                       action accrued;
                                                   28

                                                                                                         -2-
                                                                          DEFENDANTS’ MOTION TO STRIKE CONSENT TO SUE FORMS OF
                                                                               KIRSTEN DISCIPULO AND BROOKLYN DAVENPORT
                                                        Case 3:19-cv-00602-LRH-WGC Document 35 Filed 02/20/20 Page 3 of 5




                                                    1          In this case, the declaration of Sandy McClelland shows that Brooklyn Davenport has not
                                                    2   worked or performed at Fantasy Girls for about five years or more. Obviously, her claim is time
                                                    3   barred, even if the time for filing consents to sue is equally tolled to the date of the first filing
                                                    4   this lawsuit which was not in her name at all. As stated in 29 U.S.C. § 256:
                                                    5
                                                                       In determining when an action is commenced for the purposes of section
                                                    6                  255 of this title, an action commenced on or after May 14, 1947 under the
                                                                       Fair Labor Standards Act of 1938, as amended [ 29 U.S.C. 201 et seq.], the
                                                    7                  Walsh-Healey Act, or the Bacon-Davis Act,1 shall be considered to be
                                                                       commenced on the date when the complaint is filed; except that in the case
                                                    8
                                                                       of a collective or class action instituted under the Fair Labor Standards Act
                                                    9                  of 1938, as amended, or the Bacon-Davis Act,1 it shall be considered to be
                                                                       commenced in the case of any individual claimant-
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                                       (a) on the date when the complaint is filed, if he is specifically named as a
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                                       party plaintiff in the complaint and his written consent to become a party
              THIERMAN BUCK LLP




                                                   12                  plaintiff is filed on such date in the court in which the action is brought; or
                 7287 Lakeside Drive




                                                                       (b) if such written consent was not so filed or if his name did not so appear-
                   Reno, NV 89511




                                                   13                  on the subsequent date on which such written consent is filed in the court in
                                                   14                  which the action was commenced.

                                                   15
                                                               “Under the FLSA, an opt-in plaintiff's action is deemed ‘commenced’ from the date her
                                                   16
                                                        opt-in form is filed with the district court. 29 U.S.C. § 256. ” Campbell v. City of L.A., 903 F.3d
                                                   17
                                                        1090, 1104 (9th Cir. 2018). The consent to sue is the functional equivalent of a complaint, and
                                                   18
                                                        subject to “dismissal” by motion to strike. The FLSA leaves no doubt that "every plaintiff who
                                                   19
                                                        opts in to a collective action has party status." Halle v. W. Penn Allegheny Health Sys. Inc. , 842
                                                   20
                                                        F.3d 215, 225 (3d Cir. 2016) (quoting Wright & Miller, 7B Fed. Prac. & Proc. Civ. § 1807 (3d
                                                   21
                                                        ed. 2018) ). Brooklyn Davenport did not work at Defendant Fantasy Girls within three years of
                                                   22
                                                        the filing of her consent to sue, or even within three years of the filing of this complaint by
                                                   23
                                                        Plaintiff Marlonesha Becker. Therefore, the Court should strike Brooklyn Davenport’s consent
                                                   24
                                                        to sue as untimely as if granting a motion to dismiss based upon the statute of limitation.
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                         -3-
                                                                          DEFENDANTS’ MOTION TO STRIKE CONSENT TO SUE FORMS OF
                                                                               KIRSTEN DISCIPULO AND BROOKLYN DAVENPORT
                                                        Case 3:19-cv-00602-LRH-WGC Document 35 Filed 02/20/20 Page 4 of 5




                                                    1                                         CONCLUSION
                                                    2          For the reasons stated in Defendants’ Motion to Dismiss, the Court should grant
                                                    3   Defendants’ Motion to Strike and thus Dismiss Kirsten Discipulo as a party plaintiff in this
                                                    4   lawsuit. The Court should also strike Brooklyn Davenport’s consent to sue as time barred.
                                                    5   DATED: February 20, 2020 .                  Respectfully Submitted,
                                                    6                                               THIERMAN BUCK LLP
                                                    7
                                                                                                    /s/ Mark R. Thierman
                                                    8                                               Mark R. Thierman
                                                                                                    Attorney for Defendants
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10
                                                   11
          (775) 284-1500 Fax (775) 703-5027
              THIERMAN BUCK LLP




                                                   12
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13
                                                   14
                                                   15
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                                     -4-
                                                                        DEFENDANTS’ MOTION TO STRIKE CONSENT TO SUE FORMS OF
                                                                             KIRSTEN DISCIPULO AND BROOKLYN DAVENPORT
                                                        Case 3:19-cv-00602-LRH-WGC Document 35 Filed 02/20/20 Page 5 of 5



                                                                                       CERTIFICATE OF SERVICE
                                                    1
                                                    2          Pursuant for FRCP 5(b) and LR IC 4-1(d), I hereby certify that I am an employee of

                                                    3   Thierman Buck Law Firm, and that on this the 20th of February 2020 I served a true and correct
                                                    4
                                                        copy of the forgoing DEFENDANTS MOTION TO STRIKE CONSENT TO SUE FORM
                                                    5
                                                        FOR KIRSTEN DISCIPULO AND BROOKLYN DAVENPORT to the Clerk’s Office using
                                                    6
                                                        the CM/ECF System for filing and transmittal of a Notice of Electronic Filing to the following
                                                    7
                                                    8   CM/ECF registrants:
                                                    9
Email info@thiermanbuck.com www.thiermanbuck.com




                                                   10          David C. O’Mara
                                                               John P. Kristensen
                                                   11
          (775) 284-1500 Fax (775) 703-5027




                                                               Attorneys for the Plaintiffs
              THIERMAN BUCK LLP




                                                   12          Marlonesha Becker, individually
                 7287 Lakeside Drive
                   Reno, NV 89511




                                                   13          And on behalf of all others similarly situated

                                                   14
                                                                                                       /s/ Jennifer Edison-Strekal
                                                   15                                                 An employee if Thierman Buck Law Firm
                                                   16
                                                   17
                                                   18
                                                   19
                                                   20
                                                   21
                                                   22
                                                   23
                                                   24
                                                   25
                                                   26
                                                   27
                                                   28

                                                                                         CERTIFICATE OF SERVICE
